Citation Nr: 0947989	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  09-15 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar spinal stenosis and disc disease and if so, is service 
connection warranted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spinal stenosis and if so, is service connection 
warranted.  

3.  Entitlement to service connection for radiculopathy right 
upper extremity as secondary to lumbar spinal stenosis and 
disc disease or cervical spinal stenosis.  

4.  Entitlement to service connection for radiculopathy left 
upper extremity as secondary to lumbar spinal stenosis and 
disc disease or cervical spinal stenosis.  

5.  Entitlement to service connection for radiculopathy right 
lower extremity as secondary to lumbar spinal stenosis and 
disc disease or cervical spinal stenosis.  

6.  Entitlement to service connection for radiculopathy left 
lower extremity as secondary to lumbar spinal stenosis and 
disc disease or cervical spinal stenosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in July 2008, a statement of the case 
was issued in March 2009, and a substantive appeal was 
received in May 2009.  The Veteran testified at a hearing 
before the Board in September 2009.  

The issues of service connection for lumbar spinal stenosis 
and disc disease, cervical spinal stenosis, radiculopathy 
right upper extremity, radiculopathy left upper extremity, 
radiculopathy right lower extremity, and radiculopathy left 
lower extremity are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO denied 
entitlement to service connection for lumbar spinal stenosis 
and disc disease, the Veteran did not appeal.

2.  In an August 1998 rating decision, the RO denied 
entitlement to service connection for cervical spinal 
stenosis, the Veteran did not appeal.

3.  In January 2008, the Veteran filed a request to reopen 
his claims.

3.  Additional evidence received since the August 1998 rating 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claims, and 
raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision denying service 
connection for lumbar spinal stenosis and disc disease, and 
cervical spinal stenosis, is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for lumbar spinal 
stenosis and disc disease, and cervical spinal stenosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of whether new and material evidence has been 
received to reopen the claims of service connection for 
lumbar spinal stenosis and disc disease, and cervical spinal 
stenosis, no further discussion of VCAA is necessary at this 
point.  The matter of VCAA compliance with regard to the 
claims of service connection will be addressed in a future 
merits decision after action is undertaken as directed in the 
remand section of this decision.   

New & Material Evidence Criteria & Analysis

By rating decision in August 1998, the RO denied service 
connection for cervical spinal stenosis and lumbar spinal 
stenosis and disc disease.  The Veteran did not file a notice 
of disagreement  with the August 1998 rating decision.  

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Since the Veteran did not file a notice of disagreement in 
response to the August 1998 rating decision, the August 1998 
rating decision became final.  The Veteran subsequently 
requested that his claim be reopened.  The RO initially 
denied the request to reopen and the present appeal ensued.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)). The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in January 2008); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
provides as follows:

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In January 2008, the Veteran filed a claim to reopen 
entitlement to service connection for lumbar spinal stenosis 
and disc disease, and cervical spinal stenosis.  The evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the rating 
decision in August 1998.  

At the time of the August 1998 decision, the Veteran's 
service treatment records were on file.  In addition, VA 
outpatient treatment records and a June 1998 VA examination 
were of record.  Based that evidence, the RO denied service 
connection for lumbar and cervical spinal disabilities.  It 
found no evidence of treatment in service or medical evidence 
linking the disabilities to military service.  

Evidence received since the August 1998 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the Veteran has submitted a copy of a 
December 1967 vehicle crash report and a letter from Dr. 
C.L.S. dated in April 2008 reflecting Dr. C.L.S.'s opinion 
that it is reasonable to conclude that the December 1967 
motor vehicle accident could contribute to the osteoarthritic 
changes of the cervical and lumbar spine.  This opinion bears 
directly and substantially on the question before the Board, 
that is, whether the Veteran has lumbar and cervical spinal 
disabilities that are related to service.  Hence, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, Dr. C.L.S.'s opinion 
satisfies the materiality requirements of 38 C.F.R. 
§ 3.156(a).

In conclusion, new and material evidence has been received 
subsequent to the Board decision in August 1998.  As such, 
the Veteran's claim is reopened.  However, before the Board 
may proceed to a merits analysis, additional development is 
necessary to assist the Veteran as more particularly set 
forth in the remand section of this decision. 


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for lumbar spinal 
stenosis and disc disease.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for cervical 
spinal stenosis.


REMAND

At the September 2009 Board hearing, the Veteran indicated 
that he is receiving Social Security benefits.  It does not 
appear that any Social Security Administration (SSA) records 
have been requested.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992). 

Private medical records from Dr. C.L.S. dated in April 2008 
reflect that Dr. C.L.S. opined that it is reasonable to 
conclude that the December 1967 motor vehicle accident could 
contribute to the osteoarthritic changes of the cervical and 
lumbar spine.  In light of the private medical opinion, the 
Board believes that a VA examination and opinion (based on a 
review of the claims file) is now necessary to comply with 38 
C.F.R. § 3.159(c)(4).  

Finally, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims of service connection, but he was not provided 
with notice of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, and in light of this matter being remanded for 
additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the Veteran that disability ratings 
and effective dates for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Secure from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as 
copies of the medical records considered 
in conjunction with that determination.  

3.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current lumbar spinal stenosis and disc 
disease.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any current lumbar 
spinal stenosis and disc disease should 
be clearly reported.  If current lumbar 
spinal stenosis and disc disease is 
diagnosed, then the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that such lumbar spinal 
stenosis and disc disease is causally 
related to the Veteran's active duty 
service, to include a December 1967 motor 
vehicle accident.  A rationale for such 
opinion should be furnished. 

4.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current cervical spinal stenosis.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
current cervical spinal stenosis should 
be clearly reported.  If current cervical 
spinal stenosis is diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such cervical spinal stenosis is 
causally related to the Veteran's active 
duty service, to include a December 1967 
motor vehicle accident.  A rationale for 
such opinion should be furnished. 

5.  After completion of the foregoing, 
readjudicate the claims of service 
connection for lumbar spinal stenosis 
and disc disease, and cervical spinal 
stenosis.  Then, the RO should 
readjudicate the Veteran's claims for 
radiculopathy of the right and left 
upper and lower extremities, as 
secondary to lumbar spinal stenosis and 
disc disease, and cervical spinal 
stenosis.  If the benefits sought on 
appeal remain denied, the Veteran and 
his service representative should be 
provided a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


